EXHIBIT 10.1.1 FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of May 8, 2013, is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower party from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as administrative agent, swingline lender and l/c issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Loan Parties have requested that the Required Lenders amend certain provisions and waive certain conditions of the Credit Agreement; and WHEREAS , the Required Lenders are willing to make such amendments and waivers to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I WAIVER Waiver of Conditions . Notwithstanding the provisions of the Credit Agreement to the contrary, the Required Lenders hereby waive the following conditions - (a) the requirement in Section 4.01(e)(iv) of the Credit Agreement for delivery of the original stock certificate of Ixia Communications Kabushiki Kaisha; and (b) the requirement in Section 4.03(b) of the Credit Agreement for delivery of landlord consents from landlords of the following locations – (i) 3900 N. Capital of Texas Hwy, Suite 180, Austin, TX 78746; (ii) 8310 N. Capital of Texas Hwy., Building 2, Suite 300, Austin, TX 78731; (iii) 3920 Freedom Circle, Suite 200, Santa Clara, CA 95054; (iv) 8imbus Avenue, Suite B, Beaverton, OR 97008; (v) 8310 N. Capital of Texas Hwy., Building 2, Suite 120, Austin, TX 78731; and (vi) 800 Perimeter Park Drive, Suite A, Morrisville, NC 27560. Effectiveness of Waiver . This waiver shall be effective only to the extent specifically set forth herein and shall not (a)be construed as a waiver of any breach, Default or Event of Default other than as specifically waived herein nor as a waiver of any breach, Default or Event of Default of which the Lenders have not been informed by the Loan Parties, (b)affect the right of the Lenders to demand compliance by the Loan Parties with all terms and conditions of the Loan Documents, except as specifically modified or waived by this Amendment, (c)be deemed a waiver of any transaction or future action on the part of the Loan Parties requiring the Lenders’ or the Required Lenders’ consent or approval under the Loan Documents, or (d)except as waived hereby, be deemed or construed to be a waiver or release of, or a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any rights or remedies under the Credit Agreement or any other Loan Document, whether arising as a consequence of any Default or Event of Default which may now exist or otherwise, all such rights and remedies hereby being expressly reserved. ARTICLE II
